FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       June 22, 2011
                    UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                 TENTH CIRCUIT                         Clerk of Court



 TOMMY ALEXANDER, SR.,

               Petitioner - Appellant,                   No. 10-1533
          v.                                             (D. Colorado)
 C. DANIELS, Warden,                           (D.C. No. 1:10-CV-00534-MSK)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, ANDERSON, and MURPHY, Circuit Judges.



      After examining the appellate briefs and record, this panel has unanimously

concluded that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The court therefore

orders the case submitted without oral argument.

      Tommy Alexander, Sr., a federal prisoner proceeding pro se, appeals the

district court’s denial of the 28 U.S.C. § 2241 application he filed on March 8,

2010, and amended on March 24, 2010. In his application, Alexander raised


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
claims relating to a prison disciplinary hearing conducted on June 5, 2008, while

he was incarcerated at the United States Penitentiary in Lewisburg, Pennsylvania.

As a result of those proceedings, Alexander was placed in administrative

segregation, lost commissary and telephone privileges, and lost good conduct

time.

        On November 8, 2010, the district court entered an order denying

Alexander’s § 2241 application. The court began by noting there is some

ambiguity over whether Alexander has a protected liberty interest in good time

credits because he is serving a sentence of life imprisonment. See 18 U.S.C.

§ 3624(b)(1) (permitting the BOP to grant good time credit to prisoners “serving a

term of imprisonment of more than 1 year other than a term of imprisonment for

the duration of the prisoner’s life” (emphasis added)); see also McIntosh v. U.S.

Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (“A habeas corpus

proceeding ‘attacks the fact or duration of a prisoner’s confinement and seeks the

remedy of immediate release or a shortened period of confinement.’”). After

concluding there was a factual dispute on the point, 1 the court proceeded to

analyze the due process claims under Wolff v. McDonnell, 418 U.S. 539, 563-66

        1
        Although there is evidence in the record that Alexander never earned any
good time credits, there is also evidence that a total of thirty-one days of good
conduct time was disallowed as a sanction for Alexander’s disciplinary
infractions. Additionally, the report of the Discipline Hearing Officer justified
the imposition of the good-conduct-time sanction as follows: “Disallowed Good
Conduct Time is imposed to demonstrate that engaging in misconduct will
prolong Alexander’s period of incarceration.”

                                         -2-
(1974). The court concluded Alexander received the minimum safeguards

guaranteed by Wolff and, accordingly, it denied his § 2241 application. Id. at

563-67 (holding an inmate has a due process right to (1) advance written notice of

the disciplinary charges; (2) an opportunity to call witness and present evidence,

and (3) a written statement of the evidence relied upon and the reasons for the

disciplinary action).

      Upon review of Alexander’s appellate brief, the Appellee’s answer brief,

and de novo review of the entire record on appeal, this court affirms the dismissal

of Alexander’s § 2241 petition for substantially the reasons set forth in the district

court’s Order dated November 8, 2010. Alexander’s request to proceed in forma

pauperis on appeal is granted.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-